Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to request for continued examination filed 12/2/2021. 
Claims 2 and 11 were previously cancelled.
Claims 1 and 10 have been amended.
Claims 1, 3-10, and 12-18 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/2/2021.
Response to Arguments/Amendments
With respect to the prior 35 USC § 112(a) rejection, and claims 1, 3-10, and 12-18, applicant’s arguments have been considered but are not persuasive. Independent claims 1 and 10 recite in part, “…each artist message being no longer than a maximum predefined length for artist messages…” and, “…the media items being longer than the maximum predefined length for artist messages…”, as message may be determined by the artist, but the message creation module 210 may limit the audio recording to a certain length (e.g., 15 seconds...”. The disclosure is specific and distinctly describes that the artist message may be determined by the artist, but the message creation module may limit the audio recording to a certain length.  The disclosure also does not provide any detail regarding the length of artist message. Further, Examiner was not able to find any support or specificity regarding limiting an artist message or the media items.  Applicant’s limitation claims a broader scope than what the disclosure describes. Hence, Examiner contends that applicant’s disclosure does not describe in sufficient details that one of ordinary skill in the art can reasonable conclude that the inventor invented the claimed subject matter.  Examiner therefore maintains this rejection. 
With respect to applicant’s arguments regarding the 35 USC § 103(a) rejection, applicant generally argues the amended claim limitations. Applicant’s arguments have been considered, however the amended claim limitations were not previously applied to the prior art references. Examiner has modified the rejection, and addressed each of applicant’s claims as noted below in this Non-Final Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite, “…each artist message being no longer than a maximum predefined length for artist messages…” and, “…the media items being longer than the maximum predefined length for artist messages…” However applicant’s disclosure fails to provide adequate support in the manner provided by 112(a) or pre-AIA  35USC 112, first paragraph for one or more claims of this application. The claim(s) define the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. With respect to the limitations, .“…each artist message being no longer than a maximum predefined length for artist messages…”, and, “…the media items being longer than the maximum predefined length for artist messages…”  Applicant’s claim limitations are more an artist message is content (e.g, audio, video, or images) created by an artist…”; and ¶32: “… The content of the audio recording for the928825/30994/DOCS/3887276.4 artist message may be determined by the artist, but the message creation module 210 may limit the audio recording to a certain length (e.g., 15 seconds).  Hence, applicant’s disclosure describes an artist message as content (audio, video, or images) and although the disclosure describes that the message creation module limits audio recording length for an artist message (i.e. 15 sec), Examiner was not able to find support in the disclosure for the amended claim language, specifically describing a maximum predefined length for artist “messages” (which could also be video or images). Further, Examiner was not able to find support in the disclosure for “media items” (also broad) being longer than the maximum predefined length for artist messages (messages include video, and images; and is wide-ranging/broad). ¶44 of the specification  teaches, “...the criteria selection module 240 allows the artist to set the criteria for only elements related to or owned by the artist...”. Although applicant points to ¶32 in the disclosure for support of the limitations, Examiner is not persuaded that the cited paragraph provides sufficient details that the inventor has devised the function (restriction, limit, or maximum predefined length for artist messages or media items) to be performed or result achieved. Applicant is required to remove the claim limitation(s) or specifically point out in the specification where the limitations are disclosed. The respective dependent claims do not remedy this flaw, therefore they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 
Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khedouri et al., US Patent Application Publication No US 2008/0182510 A1, in view of  Lourdeaux, US Patent Application Publication No US 2006/0278064 A1, in further view of Willis et al., US Patent Application Publication No US 2013/0031216 A1.
With respect to Claims 1 and 10,
Khedouri discloses,
receiving by a content server a plurality of artist messages including audio content from client devices of a plurality of artists (¶19: “…a media distribution system preferably consists of a broadband network system for wirelessly distributing digital media files to multiple standalone portable digital media player devices in which the devices are: (1) optimized for searching for, receiving and playing audio and/or video files, authorized obtainment from a network or peer device, management and search of metadata and media content (even while no network or Internet connection is present), authorized playback and authorized transfer (such as to a peer device or digital computer) of digital audio and/or video files by a user; …secure and efficient delivery of data content files to each of the portable devices, and the communications network, thereby allowing the user to request, download, and store individual titles, groups of titles, and/or preprogrammed entertainment that fit particular criteria (such as genre or purpose (e.g., work-out, dancing)) on a periodic basis…”)
each artist message including content created using a respective client device of the respective artist and is directed to listeners of the respective artist (Abstract: “…Content and playlists may also be pushed by a server from other sources and means including, e.g., podcasting, based on predetermined rules, favorite preferences of users, and other criteria…”;¶55-¶60; ¶56: “…automatically distributing new content directly to end-user devices…Through the user interface of a portable or other device, a user indicates preferences for particular "Gremlists.TM.," or "podcasts," or otherwise indicates preferences for other similar "push content" from the server via a user interface (collectively referred to herein as "podcast"), which may be presented to the user by content server 14. Each such podcast may include the latest edition of an audiovisual program and any previous editions that the publisher may desire to make available (e.g., it may be a playlist of separate audiovisual programs). The user of a device of system 100 may sign up to one or more podcasts. The contents from the podcasts are then made available to devices 10 and 12 from digitized media files stored on content server 14 (which may be internal or external to the service provider) whenever the respective device contacts the server for an update and/or when the content server 14 sends a message the devices that new content is available for downloading…”)  artist messages.
scoring the eligible artist messages based on a relevance of the message to the listener; (¶76: “…Albums that are most recently released by the artist are highlighted in bold or otherwise flagged for the user, so that the user can also quickly see the most relevant and current material. Other indicators can be sent in a similar manner, such as data on "most popular" releases…”; ¶89-¶91: “…customized to the tastes of the user … asking the user to state his genre or favorite artist preferences, to established and new collaborative filtering techniques, and other ways--and these tastes can then be used to generate a playlist of customized songs, relying on a database that associates the user's tastes with particular content (e.g., through Bayesian statistical means given a large enough population of users, human intervention, or other means or combinations of means). The length of the customized playlist may be specified by the user…favorite artist preferences…”;¶93:”… the devices compiles the user's preferences based on inputs by the user and based on the user's actions (e.g., deletions, most played songs, etc.). The device then transmits user information to the server using a device specific ID in step 904. From the information, the server generates playlists for the user in step 906…”)

each artist message having criteria specified by the artist as to conditions that are to be satisfied during a streaming session of media items other than artist messages for playing the artist message(¶22: “... client 104 may request and access content (e.g., an artist file, which may be a song, audio, video, audiovisual, graphical, pictorial, or other data file) from application 102 ...  Characteristics may also be rules, criteria, or other parameters used to determine how data is transferred between application 102 and client 104 ...”;¶24: “...content provider client 218 may be used by musicians, artists, or bands to manage, upload, provide, or otherwise work with sound recordings or other digital media files (e.g., .mp3, .mpeg, .wav, .jpg, .gif, .mov, .mp4, and others) for storage in content database 212 (which may be implemented as a single, multiple databases or storage arrays) and distribution to other users (e.g., listener user clients 204 and 205, and the like)... administrative client 224 may be used to determine how content files from a content provider are distributed to listener user client 204...”;¶26: “.... Logic core 302 may include rules, sets of instructions, or other adaptive parameters that enable systems 100 or 200 to determine the distribution and management of content files...”;¶29: “...control parameters.... may be associated with artist files designated as explicit by a provider of the artist file... an artist file may be sent with one or more control parameters to restrict or modify certain actions to be performed while using the music player device... may indicate the status of whether a music player device or user has paid for an artist file... may also indicate whether a music player or user has a subscription account that is current (i.e., paid to date), should pay before an artist file is sent, or the like...)
Khedouri teaches a method/system for management and delivery of content to a plurality of handheld devices (including musical selections). Content and playlists may also be pushed by a server from other sources and means including, e.g., podcasting, based on predetermined rules, favorite preferences of users, and other criteria.  Lourdeaux discloses a data management and distribution system for a variety of data distribution and management purposes, including music, video, or entertainment content. Lourdeaux further discloses a logic module including rules as well as control parameters associated with artist files explicit by a provider to restrict actions that can be performed using a player device.  The known rules and control parameters associated with artist files as taught by Lourdeaux are applicable to method/system for creating and transmitting digital and/or video content of Khedouri as they both share characteristics and capabilities, namely they are directed to delivery and management of (media) content to user devices. One of ordinary skill in the art would have recognized that applying the known techniques of Lourdeaux to Khedouri would have yielded predictable results and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data/content management techniques into similar systems, hence resulting in an improved system for restricting or modifying certain 
Khedouri and Lourdeaux disclose all of the above limitations, the combination of Khedouri and Lourdeaux does not distinctly describe the following limitations, but Willis however as shown discloses,
each artist message being no longer than a maximum predefined length for artist messages(¶191: “…during a 15 second intro of a song, a brief user story from the artist about the song may be played over the intro…”) Examiner interprets the intro of a song of Willis as teaching the intended function of applicant’s maximum predefined length (15 sec intro of a song) for artist message (user story from the artist about the song).
receiving from a client device of a listener a request to initiate a streaming session for media items including audio content, the request including a seed value having a value that specifies an artist; (¶3: “…This technology, pioneered by companies such as Pandora Media, Inc., of Oakland, Calif., allowed listeners to provide a seed, in the form of an artist, song, or genre, and generate a customized playlist based off the seed. …”;¶10: “..receiving, by a media server from a device of a first user, a request for a first item of 
transmitting by the content server to the client device of the listener media items other than the artist messages, the media items being selected based on the seed value to the client device of the listener over a network for streaming at the client device of the listener; the media items being longer than the maximum predefined length for artist messages(¶16: “…a request to generate a customized media playlist, the request including an identification of a first seed artist; and requesting, by the media server from a recommendation server, a first media list of media of the first seed artist.…”; ¶187: “…in addition to items of media content such as songs, music videos, and television shows, the media provider system may be used to provide user generated content, such as user stories or dedications, as well as advertiser generated content…”;¶190: “…Each user story 1004, or dedication 1008 may be selected responsive to an association with the previous or subsequent item of media 1002A-1002B. In some multiple user stories 1004 or dedications 1008 may be inserted into the playlist, both referring to a prior item of media, a subsequent item of media, or different items of media. Advertisements 1006 may also be inserted into the playlist, and may be selected responsive to user preferences, the station seed, or any other listener demographic targeting information…”;¶191: “…user stories 1004, advertisements 1006, and dedications 1008 may be inserted between items of media 1002A-1002B for subsequent playback…”) Examiner interprets at least advertisements, and dedications (selected responsive to association with a prior or subsequent item of media, user preferences, the station seed, or any other listener demographic targeting information) inserted between items of media for subsequent playback of Willis as teaching the intended function of applicant’s limitation, “…transmitting by the content server to the client device of the listener media items other than the artist messages, the media items being selected based on the seed value to the client device of the listener over a network for streaming at the client device of the listener; the media items being longer than the maximum predefined length for artist messages..”. 
selecting by the content server a subset of the plurality of artist messages as eligible artist messages for the listener the subset including a given artist message having metadata indicating that the given artist message was created by the artist specified by the seed value and selected on the basis of having the metadata  as well as satisfying the criteria specified by the artist (¶16-¶23; ¶23: “…generate a combined score for each artist; comparing each combined score to a threshold; and modifying the fourth media list to remove items of media by artists with combined scores below the threshold…”; ¶187: “…the system may detect user preferences for advertisements, similar to the system detecting user preferences for items of media … The recommendation service may then add the advertisement to playlists for similar or related users…”;¶183: “...the recommendation service or controller may determine if playing back the item of media complies with one or more business rules... having selected an item of media at step 906, the recommendation service or controller may apply one or more business rules, responsive to a record of previously selected or played items of content on the station, to determine whether playing the selected item of media will violate one of the rules....”;.¶188: “…User stories may comprise audio, video, or text generated by a user and associated with an item of media. For example, in one embodiment, a user story may comprise a brief audio and/or video recording by a user describing what a particular song means to them… when watching a television show or listening to a song, the client agent may display a list of related user stories received from the media provider…”;¶190: “…the media provider may select a user story 1004, advertisement 1006, or dedication 1008 to add to the timeline between the items of media for playback for a user connected to the station. Each user story 1004, or dedication 1008 may be selected responsive to an association with the previous or subsequent item of media 1002A-1002B…Advertisements 1006 …may be selected responsive to user preferences, the station seed, or any other listener demographic targeting information…”; 
selecting the given artist message based on the given artist message having a highest score relative to other ones of the eligible artist messagesAdvertisements 1006 …may be selected responsive to user preferences, the station seed, or any other listener demographic targeting information…”)
transmitting the given artist message to the client device of the listener over the network for streaming to the client device of the listener during the streaming of the selected media items (¶24: “…the present application is directed to systems and methods for delivering a video stream or pseudostream on-demand and in synchronization with an already playing audio stream or pseudostream …”;¶191, ¶192: “…FIG. 10C, in some embodiments, user stories 1004, advertisements 1006, or dedications 1008 may be provided in a playlist for simultaneous playback with an item of media 1002A. For example, during a 15 second intro of a song, a brief user story from the artist about the song may be played over the intro. Similarly, during a guitar solo in the middle of the song, a user story from a friend of the user may be played, with the music slightly faded down. In one embodiment, the client agent may comprise functionality for mixing and/or cross fading between two items of media content. In another embodiment, the client agent may comprise functionality for detecting a section of an item 
non-transitory computer-readable storage medium storing executable computer program instructions (¶255: “the systems and methods described above may be provided as one or more computer-readable programs embodied on or in one or more articles of manufacture…”)
Khedouri further discloses,
satisfying the criteria specified by the artist (¶111: “...Rights management can also be embedded into the sample file and limit the rights of the user, per instructions of the content owner. For example, it may allow the user to play it once, or three times, or as much as they like in a 24-hour period, but then no more...”; ¶112: “...Rights management rules may also specify the sharing rules...”)
Khedouri teaches a method/system for providing content to a plurality of handheld devices (including musical selections). Khedouri further teaches sending media that includes digital rights management, and that rights management can also limit the rights of the user, per instructions of the content owner and that rights management rules may also specify sharing rules. Lourdeaux discloses a data management and distribution system for a variety of data distribution and management purposes, including music, video, or entertainment content. Lourdeaux distinctly describes a logic module including rules as well as control parameters associated with artist files explicit by a provider to restrict actions that can be performed using a player device. Willis 
With respect to Claims 3 and 12,
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Khedouri further discloses,
wherein the scoring the plurality of eligible artist messages further comprises:3428825/30994/DOCS/3887276.4 identifying feedback from the listener that is associated with an artist having an eligible artist message; (¶48: “…the user can also make changes to his profile, including the genre of music he likes to hear, or can modify his lists of songs…”;¶93: “…The user can then pick and choose each selection individually, or select a plurality of songs based on specific criteria… have the user provide the server with a profile that includes his preferences/dislikes. The server can then use the profile to make selections from a master list …”; ¶93:”… the devices compiles the user's preferences based on inputs by the user and based on the user's actions (e.g., deletions, most played songs, etc.). The device then transmits user information to the server using a device specific ID in step 904. From the information, the server generates playlists for the user in step 906…”)
scoring the eligible artist message based on the feedback(¶91: “…generate a playlist of customized songs, relying on a database that associates the user's tastes with particular content (e.g., through Bayesian statistical means given a large enough population of users, human intervention, or other means or combinations of means). The length of the customized playlist may be specified by the user…favorite artist preferences…”;¶93:”… preferences based on inputs by the user and based on the user's actions (e.g., deletions, most played songs, etc.). The device then transmits user information to the server using a device specific ID in step 904. From the information, the server generates playlists for the user in step 906…”)

With respect to Claims 4 and 13,
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Khedouri further discloses,
filtering the eligible artist messages to remove artist messages, the filtering based on one or more criteria set for each eligible artist message by a corresponding artist.(¶94, ¶128: “…Each listed item may come with metadata, for example whether a particular item may be downloaded and copied because the content rights holder has granted permission for this activity. The metadata may also specify the conditions for the sharing, such as for example a song may only be played twice by the recipient and then times out, or the song may not be re-transferred to another device. The recipient device enforces these rights against the user through the appropriate DRM rules. The listing information pertaining to the other user may be displayed to the user of the device. If the user identifies an item that is of interest, the user may select it, in which case the device contacts the server. The server then may either provide an IP address (or equivalent for a non-IP network) where the device may connect and (subject to conditions, A content rights holder may be given the right to specify that content not be downloaded in any way, but only streamed (requiring the second device to be online and connected during the playback, and preventing additional copies from being made while enabling users to try out a sampling of the content) …”)

With respect to Claims 5 and 14, 
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Willis further discloses,
wherein one of the filtering criteria indicates that an artist message is to be presented to a user only when the artist message can be presented before or after a selected media item (¶18: “…the method includes filtering the list to remove one or more recently selected items of media, responsive to one or more business rules…”; claim 16; ¶187: “…different items of media content may be selected for playback within the timeline or playlist…in addition to items of media content such as songs, music videos, and television shows, the media provider system may be used to provide user generated content, such as user stories or dedications, as well as advertiser generated content. Advertiser generated content may comprise audio and/or video advertisements, which may be provided to users responsive to user preferences and social networking relationships..”;¶190: “…FIG. 10A, …an embodiment of a timeline with an item of media A 1002A and an he media provider may select a user story 1004, advertisement 1006, or dedication 1008 to add to the timeline between the items of media for playback for a user connected to the station. Each user story 1004, or dedication 1008 may be selected responsive to an association with the previous or subsequent item of media 1002A-1002B…”; ¶191: “…FIG. 10B, in some embodiments, user stories 1004, advertisements 1006, and dedications 1008 may be inserted between items of media 1002A-1002B for subsequent playback…”).
Willis discloses methods and systems for automated playlist generation for a listener. Willis further discloses a socially-interactive media streaming service, and generating at least candidate list of media similar to seed item of media. Willis additionally teaches filtering media items from the media list responsive to one or more business rules and/or user preferences. The known filtering techniques responsive to one or more business rules and/or user preferences as taught by Willis are applicable to Khedouri and Lourdeaux as they both share characteristics and capabilities, namely they are directed to delivery and management of (media) content to listener devices. One of ordinary skill in the art would have recognized that applying the known filtering techniques of Willis to the method/system for creating and transmitting digital and/or video content of Khedouri and the data management and distribution system as taught by Lourdeaux would have yielded predictable results (presenting artist message to a user only when the artist message can be presented before or after a selected media item) and the level of ordinary skill in the art demonstrated by 

With respect to Claims 6 and 15, 
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Willis further discloses, 
filtering the eligible artist messages to remove artist messages, the filtering based on a geographic location of the listener (¶18: “…the method includes filtering the list to remove one or more recently selected items of media, responsive to one or more business rules…”;¶156: “...the seed or seeds may comprise one or more of a user device type (such as Apple iPhone or HTC Droid), user geographical location, a user identifier or ID, one or more user preferences or song preferences, or any other type and form of information...”; claim 16).
filtering based on a geographic location of the listener) and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such filtering features into similar systems, hence resulting in an improved system for providing customized media that is likely to be enjoyed by the listener (Abstract, ¶2, ¶20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for creating and transmitting digital and/or video content of Khedouri with the data management and distribution system of Lourdeaux and the method/system for generating customized media playlists as taught by Willis since it allows for providing media content based on filtering techniques 

With respect to Claims 7 and 16, 
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Khedouri further discloses, 
filtering the eligible artist messages to remove artist messages, the filtering based on a determination of whether the artist message has been previously provided to the listener within a period of time(¶171: “…the user may indicate a desire for content matching his/her preferences to be periodically sent on an ongoing basis. In this case, the server can be made to periodically create additional playlists (which do not overlap the content previously sent to that user, except to the specific extent desired), and to repeat the procedure above whereby it makes the content available to the device. In this way, a user need not even revisit the PC to change preferences but can always receive more content…”).

With respect to Claims 8 and 17,
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Khedouri further discloses,
filtering the eligible artist messages to remove artist messages, the filtering based on a whether a particular media item is to be presented to the listener (¶59: “…The user can be given the option to save any edition to a 

With respect to Claims 9 and 18,
Khedouri, Lourdeaux and Willis disclose all of the above limitations, Khedouri further discloses,
wherein each artist message comprises: a call to action comprising a link to be presented to the listener concurrently with the audio recording, the link adapted to perform an action when activated by the listener(¶57: “…e user can select a podcast for his/her account by entering (or browsing) a URL manually or by searching or browsing an aggregation of available podcasts stored on the server 14 (which may be updated by the provider or by users from time to time)--this listing may be compiled by a server which aggregates available podcast content by periodically polling podcast URLs 20 and compiling and organizing the metadata. The listing of podcasts may be presented or made searchable/browseable by traditional means on a browser-based device. However, preferably, the list of available podcasts is also searchable and browseable (in addition to online live searches against a server) via an asynchronous catalog mechanism… for each podcast the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Agarwal et al., US Patent Application Publication No US 2011/0202606 A1, “Selective Communication of Messages”, relating to the exchange of content via a communication network.
Kidron, US Patent Application Publication No US 2012/0222133 A1, “Shared Content Access Platform Apparatuses, Methods and Systems”, relating to facilitating modes of content discovery (new music, social connections, information and/or the like) for users whereby users can expand and/or refine their own music preferences and knowledge base from other users’ usage history, playlists, etc.
Martinez et al., US Patent Application Publication No US 2013/0238727 A1, “System and Method for Context Enhanced Messaging”, relating to  systems and methods for delivering media enhanced messages on a network and, more particularly, to systems and methods for messages that include media which relates to a user defined context using, in part, data collected and stored by multiple devices on a network.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                               

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629